

	

		II

		109th CONGRESS

		1st Session

		S. 690

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To amend the Transportation Equity Act for the 21st

		  Century to provide from the Highway Trust Fund additional funding for Indian

		  reservation roads, and for other purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					American Indian Reservation

			 Transportation Improvement Program Act

				.

		

			2.

			Indian reservation roads

			

				(a)

				Authorization of appropriations

				Section 1101(a)(8)(A) of the Transportation Equity Act for the

			 21st Century (112 Stat. 112) is amended by

			 striking of such title and all that follows and inserting

				

					of that title—

						(i)

						$225,000,000 for fiscal year 1998;

					

						(ii)

						$275,000,000 for each of fiscal years 1999 through 2003;

					

						(iii)

						$330,000,000 for fiscal year 2004;

					

						(iv)

						$360,000,000 for fiscal year 2005;

					

						(v)

						$390,000,000 for fiscal year 2006;

					

						(vi)

						$420,000,000 for fiscal year 2007;

					

						(vii)

						$450,000,000 for fiscal year 2008; and

					

						(viii)

						$480,000,000 for fiscal year 2009.

					.

			

				(b)

				Additional authorization of contract authority for States with

			 Indian reservations

				Section 1214(d)(5)(A) of the Transportation Equity Act for the

			 21st Century (23

			 U.S.C. 202 note;

			 112

			 Stat. 206) is amended by inserting before the period at the end

			 the following: , $3,000,000 for each of fiscal years 2004 and 2005,

			 $4,000,000 for each of fiscal years 2006 and 2007, and $5,000,000 for each of

			 fiscal years 2008 and 2009.

			

				(c)

				Indian reservation road bridges

				Section 202(d)(4)(B) of title 23, United States Code, is

			 amended—

				

					(1)

					by striking (B)

			 Reservation.—Of the amounts and all

			 that follows through to replace, and inserting the

			 following:

					

						

							(B)

							Funding

							

								(i)

								Reservation of funds

								Notwithstanding any other provision of law, there is authorized

				to be appropriated from the Highway Trust Fund $15,000,000 for each of fiscal

				years 2004 through 2009 to carry out planning, design, engineering,

				preconstruction, construction, and inspection of projects to replace,

							; and

				

					(2)

					by adding at the end the following:

					

						

							(ii)

							Availability

							Funds made available to carry out this subparagraph—

							

								(I)

								shall be available for obligation in the same manner as if the

				funds were apportioned under chapter 1; and

							

								(II)

								shall not be used to pay any administrative costs.

							.

				

			3.

			Indian reservation rural transit program

			Section 5311 of title 49,

			 United States Code, is amended by adding at the end the following:

			

				

					(k)

					Indian reservation rural transit program

					

						(1)

						Definitions

						In this subsection:

						

							(A)

							Indian tribe

							The term Indian tribe has the meaning given the

				term in section 4 of the Indian

				Self-Determination and Education Assistance Act (25 U.S.C.

				450b).

						

							(B)

							Reservation

							The term reservation means—

							

								(i)

								an Indian reservation in existence as of the date of enactment

				of this subsection;

							

								(ii)

								a public domain Indian allotment; and

							

								(iii)

								an Indian reservation in the State of Oklahoma that existed at

				any time before, but is no longer in existence as of, the date of enactment of

				this subsection.

							

							(C)

							Secretary

							The term Secretary means the Secretary of

				Transportation, acting through the Administrator of the Federal Highway

				Administration.

						

						(2)

						Program

						The Secretary shall establish and carry out a program to

				provide competitive grants to Indian tribes to establish rural transit programs

				on reservations or other land under the jurisdiction of the Indian

				tribes.

					

						(3)

						Cooperation

						The Secretary shall—

						

							(A)

							establish and maintain intra-agency cooperation between the

				Federal Highway Administration and the Federal Transit Administration

				in—

							

								(i)

								administering tribal transit programs funded by the Federal

				Highway Administration; and

							

								(ii)

								exploring options for the transfer of funds from the Federal

				Highway Administration to the Federal Transit Administration for the direct

				funding of tribal transit programs; and

							

							(B)

							establish and maintain working relationships with

				representatives of regional tribal technical assistance programs to ensure

				proper administration of ongoing and future tribal transit programs carried out

				using Federal funds.

						

						(4)

						Funding

						Notwithstanding any other provision of law, for each fiscal

				year, of the amount made available to carry out this section under section 5338

				for the fiscal year, the Secretary shall use $20,000,000 to carry out this

				subsection.

					.

		

